Citation Nr: 1141489	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-44 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine. 

2. Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active service from June 1986 to June 2001. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine and denied a compensable rating for bilateral hearing loss. 

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of employability has not been raised by the record.  The Veteran has reported that his degenerative disc disease of the lumbar spine interferes with his employment as daily flare ups require him to sit and rest while working, however there is no indication that the Veteran's service-connected degenerative disc disease of the lumbar spine, or hearing loss prevents him from being employed.  As such, the issue of unemployability has not been raised and consideration of TDIU is not warranted. 

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The preponderance of the evidence shows the Veteran's lumbar spine degenerative disc disease was manifested by forward flexion to 70 degrees with pain and extension to 30 degrees, with no ankylosis of the thoracolumbar spine.  

2. The Veteran's hearing loss measured Level I in the right and left ears at the most impaired.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating greater than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (in effect since September 26, 2003).

2. The criteria for the assignment of a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A May 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

Two VA examinations were conducted in June 2009; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Increased rating for degenerative disc disease of the lumbar spine  

The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran seeks an increased rating for his degenerative disc disease of the lumbar spine greater than 20 percent, currently rated under Diagnostic Code 5242 and previously rated under Diagnostic Code 5292.  

At a June 2009 VA examination the Veteran reported stiffness, fatigue and numbness.  He denied spasms, decreased motion, paresthesia, weakness, bowel problems, erectile dysfunction or bladder problems.  The Veteran reported pain in the lower back four times per day with each time lasting for one hour.  He reported the pain was spontaneous and severe and could be elicited by physical activity.  The pain traveled down the leg.  The Veteran reported relief from Motrin and rest.  During these episodes of pain he can function with medication.  During the flare-ups he experiences limitation of motion with decreased ability to bend, and pain while bending.  The Veteran reported no hospitalizations, surgery or incapacitation due to his condition.  He reported that he does not experience any overall functional impairment from the condition. 

Upon physical examination there was no evidence of radiating pain on movement.  There was no muscle spasm.  There was tenderness on exam over the lower spine.  The spinal contour is not preserved due to tenderness.  There is no guarding of movement, or any weakness.  Muscle tone and musculature was normal and straight leg raising on the right and left was negative.  Lasegue's sign was negative, and there was no atrophy in the limbs.  There was no ankylosis of the thoracolumbar spine.  The range of motion of the thoracolumbar spine was 85 degrees flexion with pain at 70; extension of 30 degrees, right and left lateral flexion of 30 degrees, and right and left rotation of 30 degrees.  There was no additional degree of limitation and the range of motion after repetition was 85 degrees flexion.  The examiner found that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position, and symmetry of spinal motion with normal curves of the spine. 

A neurological examination of the lumbar spine revealed no sensory deficits from L1-L5; and sacral spine examination revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  The right and left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  There were no signs of pathological reflexes in the lower extremities. 

An x-ray of the lumbar spine showed degenerative arthritis.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as degenerative disc disease of the lumbar spine (Diagnostic Code 5242), are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

The manifestations necessary to meet the criteria for the assignment of a rating greater than 20 percent are not present.  The medical evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  Even with consideration of functional impairment of the spine after repetitive use, flexion was limited to 85 degrees at the most with pain at 70; the combined range of motion of the thoracolumbar spine was well in excess of 120 degrees.  As such a higher rating for degenerative disc disease of the lumbar spine is not warranted.  

Intervertebral disc syndrome (Diagnostic Code 5243) may be rated under the General Rating Formula above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever provides for the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As there is no evidence of any incapacitating episodes requiring bedrest prescribed by a physician, a higher evaluation under Diagnostic Code 5243 is not warranted.  

Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a.  The Veteran reported experiencing radiating pain to the VA examiner; however, the neurological examination of the lumbar spine revealed no sensory deficits and the physical examination revealed no evidence of radiating pain on movement.  Although the Veteran is competent to report his symptomatology, his opinion that the radiating pain was neurological is outweighed by the findings of the physician who examined him and determined there to be no neurological abnormalities. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating greater than 20 percent for degenerative disc disease of the lumbar spine is not warranted.


Compensable rating for bilateral hearing loss 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85. 

The noncompensable evaluation for bilateral hearing loss was assigned under Diagnostic Code 6100.  

Under the rating criteria, the basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average decibel threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  These test results are entered into a table of the rating schedule (Table VI) to determine the auditory acuity level of each ear (ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness), and these auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

The Veteran contends that his hearing loss is worse than the noncompensable rating currently assigned. 

At a June 2009 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
15
5
30
55
26.25
96
I
LEFT
10
15
40
60
31.25
96
I

Applying the rating criteria to the findings noted above, the VA examinations result in Level I hearing acuity for the right and left ears at the most impaired.  See 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations for each ear to Table VII results in a noncompensable evaluation for hearing impairment.  38 C.F.R. §§ 3.383, 4.85(h) (2011).  Staged ratings are not required.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 508.

The provisions of 38 C.F.R. § 4.86 pertaining to exceptional patterns of hearing loss are not for application as the requirements have not been met. 

The Veteran is competent to report his symptomatology, to include difficulty hearing speech at work and difficulty hearing high frequencies due to ringing in his ears.  However his opinion that the rating should be compensable is outweighed by the audiological examination conducted by a medical professional, the results of which reveal a noncompensable rating for bilateral hearing loss. 

The audiometric test results do not provide a basis for a compensable rating for bilateral hearing loss at any time during the appeal period.   

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable rating for bilateral hearing loss is not warranted.

Extraschedular  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those symptoms are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  

Although the Veteran has reported that daily flare ups of his lower back disability cause him to need to sit down and rest intermittently while he is working, this is not considered to be marked interference with employment.  The Veteran has not required hospitalization due to these service-connected disabilities.  

The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER


An increased rating greater than 20 percent for degenerative disc disease of the lumbar spine is denied.

A compensable rating for bilateral hearing loss is denied. 


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


